Citation Nr: 1630860	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for a left leg disability, claimed as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This decision reopens the Veteran's claim of entitlement to service connection for a back disability.  The issues of service connection for a back disability and a left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ denied service connection for a back disability in an unappealed rating decision mailed to the Veteran in December 2000.

2.  Evidence received by VA since the December 2000 rating decision that denied service connection for a back disability relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156, 20.302 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 2000 rating decision denied entitlement to service connection for a back disability.  The Veteran did not file a timely notice of disagreement or submit new and material evidence regarding the claim within one year of notice of the decision; therefore, the December 2000 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Board finds reopening of the Veteran's claim of entitlement to service connection for a back disability is warranted.  The AOJ initially denied service connection for a back disability finding that dextroscoliosis existed prior to service and was not aggravated by service.  

In a July 2014 statement submitted with his substantive appeal (VA Form 9), the Veteran reported that after he was given a medical discharge from service he continued to seek treatment from a private physician for the same symptomatology of a chronic low back condition.  To the extent that this can be read as seeking treatment shortly after service, it relates to permanent worsening beginning in service.  This statement, or a similar statement, was not of record at the time of the December 2000 denial; therefore, it constitutes new and material evidence.  The July 2014 statement also raises a reasonable possibility of substantiating the claim because a medical opinion taking the Veteran's post-service history into account, along with his in-service complaints, could show that the nexus element for service connection is met.  Thus, the claim must be reopened.


ORDER

The claim of entitlement to service connection for a back disability is reopened.


REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the record establishes the Veteran has a current back disability, to include the more recently diagnosed degenerative disc disease and spinal stenosis.  There is also evidence he has radiculopathy affecting the left leg as a result of his back disability.  The Veteran has specifically asserted he has a left leg disability secondary to the claimed back disability.  There is evidence that indicates the back disability may be associated with his military service, to include on the basis of aggravation, as his service treatment records show numerous instances of treatment for a back condition in service, which eventually led to his separation from service.  As previously noted, he has competently reported experiencing symptomatology related to a low back condition since his separation from service.  However, the record does not contain sufficient information to make an informed decision on the Veteran's claims.  As such, a VA examination is necessary to fulfill the duty to assist.

Additionally, the Veteran reported that, after discharge from service, he continued to seek treatment from a private physician for the same symptomatology of a chronic low back condition.  The record contains a VA Form 21-4142, Authorization and Consent to Release Information to VA, submitted by the Veteran dated in October 2011 identifying Medical Center Hospital as a provider of relevant treatment in September 2002.  A response from Columbus Regional Medical Center, was received in December 2012 indicating that the institution had no information on file for the requested dates.  Also submitted by the Veteran was a Form 21-4142 for records of treatment in 2001 by St. Francis Hospital.  Records of treatment at that institution appear to be from 2011.  On remand, VA must ask the Veteran for records of all treatment of his back since separation from service and assist him in obtaining such.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all treatment of his back since separation from service and either submit the records to VA himself or complete the necessary authorizations for VA to assist him in obtaining the records.  

2.  Obtain all available records identified by the Veteran and associate them with the claims file.  If records obtained do not correspond to all of the dates of treatment identified by the Veteran, inform the Veteran of such fact.

3.  After the above development is complete, ensure that the Veteran is scheduled for an examination with regard to the back and left leg conditions.  The examiner must review the claims file in conjunction with the examination.  The examiner must address the following:

(a).  Did the Veteran's back disorder, for which he was treated during service, exist prior to his entrance into service?  The examiner must provide a detailed explanation as to how he or she arrived at his or her conclusion and how confident the examiner is such conclusion.  The examiner is cautioned that the Board is not asking for an opinion based on an "at least as likely as not" standard - a standard inapplicable to this question.

(b)  Did the If the examiner determines that the Veteran's back disorder, for which he was treated during service, did exist prior to his entrance into service, then the examiner must answer the following question.  Did the back condition not worsen beyond its natural progression during service?  The examiner is cautioned that the Board is not asking for an opinion based on an "at least as likely as not" standard - a standard inapplicable to this question.  The examiner is also cautioned that the Board is indeed asking a question in the negative - i.e. "did the back condition not worsen beyond its natural progression during service?"  The examiner must provide a detailed explanation as to how he or she arrived at his or her conclusion and how confident the examiner is in his or her conclusion

(c)  Regardless of the answers to the above, the examiner is also asked to address whether it is at least as likely as not that the Veteran's current back disability is related to the same back condition he had during service. 

(d)  Regardless of the answers to the previous questions, the examiner is also asked to address whether it is at least as likely as not that the Veteran has a current left leg disability, to include but not limited to radiculopathy, that is the result of an injury or disease in service, or was caused by or chronically worsened by his back disorder.  

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinions without merely resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without merely resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  Readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


